IN THE SUPREME COURT OF THE STATE OF IDAHO

                                         Docket No. 35617

STATE OF IDAHO,                                       )
                                                      )
                                                                Boise, February 2016 Term
      Plaintiff-Respondent,                           )
                                                      )
                                                                2016 Opinion No. 82
v.                                                    )
                                                      )
                                                                Filed: July 25, 2016
MARK H. LANKFORD,                                     )
                                                      )
                                                                Stephen W. Kenyon, Clerk
      Defendant-Appellant.                            )
                                                      )
       Appeal from the District Court of the Second Judicial District of the State of
       Idaho, Idaho County. Hon. John H. Bradbury, District Judge. Hon. James F. Judd,
       Senior District Judge.

       The district court judgment of conviction for murder is vacated and remanded for
       a new trial.

       Sara B. Thomas, State Appellate Public Defender, Boise, for appellant. Shannon
       N. Romero argued.

       Hon. Lawrence G. Wasden, Attorney General, Boise, for respondent. L. LaMont
       Anderson argued.
                           _________________________________

HORTON, Justice.
       Mark Henry Lankford (Lankford) appeals from his judgment of conviction after a jury in
Idaho County District Court found him guilty of two counts of felony murder. Lankford argues
that the district court erred in multiple ways and that he is entitled to a new trial. The State argues
that Lankford has failed to prove that reversible error was committed by the district court and
that Lankford’s convictions should be affirmed.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       Lankford and his brother, Bryan Lankford (Bryan), were both convicted and sentenced to
death for the 1983 murders of Robert and Cheryl Bravence, who died from blunt force trauma to
the head while camping in the Sheep Creek area of Idaho County. State v. Lankford, 116 Idaho
860, 781 P.2d 197 (1989); State v. Lankford, 113 Idaho 688, 747 P.2d 710 (1987). Bryan’s death
sentence was overturned by the Supreme Court of the United States because the State failed to

                                                  1
provide him with notice that the death penalty could be imposed. Lankford v. Idaho, 500 U.S.
110, 127 (1991). The Ninth Circuit vacated Lankford’s conviction and sentence and ordered the
state to re-try Lankford or release him. Lankford v. Arave, 468 F.3d 578, 592 (9th Cir. 2006)
(finding that the district court erred because it did not inform jurors that they needed more than
just Bryan’s uncorroborated testimony to find Lankford guilty).
       A new trial was held in 2008, and on February 13, 2008, a jury again found Lankford
guilty of both murders. Lankford then filed a motion for new trial. In July 2008, Lankford was
sentenced to two consecutive fixed life sentences, which he timely appealed. On October 7,
2009, the district court denied Lankford’s motion for new trial. Lankford filed his Second
Motion for a New Trial on October 29, 2009, and on December 6, 2013, that motion was denied
as well. Lankford timely appealed from the denial of his motions for new trial. Lankford also
filed a pro se Rule 35 motion for correction of an illegal sentence which the district court found
to be untimely.
                                          II. ANALYSIS
       Lankford advances four primary arguments in support of his claim that the district court
erred. These are that the district court: (1) made biased and prejudicial comments during voir
dire; (2) provided erroneous and misleading jury instructions; (3) violated Idaho Code section
19-2405; and (4) improperly denied Lankford’s pro se Rule 35 motion. In addition to these
claimed errors by the district court, Lankford alleges prosecutorial misconduct and that the
cumulative effect of the district court’s errors and the prosecutor’s misconduct warrant a new
trial. Lankford’s contentions will be discussed in turn.
A. The district court did not err during voir dire.
       Lankford contends that he was denied his right to due process and a fair trial because,
during the course of voir dire, the district court advised potential jurors that there had been a
previous trial. Lankford argues that this irreparably prejudiced the jury and that a new trial is
warranted. The State responds that Lankford’s claim is barred by the invited error doctrine and
that Lankford has failed to establish fundamental error.
       1. Standard of Review
       We review constitutional claims de novo. State v. Easley, 156 Idaho 214, 218, 322 P.3d
296, 300 (2014). However, because Lankford did not object to the district court’s statements to
the jury, he must demonstrate that the district court’s actions constituted fundamental error. State


                                                 2
v. Draper, 151 Idaho 576, 588, 261 P.3d 853, 865 (2011). Fundamental error is error that: “(1)
violates one or more of the defendant’s unwaived constitutional rights; (2) plainly exists (without
the need for any additional information not contained in the appellate record, including
information as to whether the failure to object was a tactical decision); and (3) was not
harmless.” State v. Perry, 150 Idaho 209, 228, 245 P.3d 961, 980 (2010).
       2. Lankford’s claim is not barred by the invited error doctrine.
       “The purpose of the invited error doctrine is to prevent a party who caused or played an
important role in prompting a trial court to give or not give an instruction from later challenging
that decision on appeal.” State v. Blake, 133 Idaho 237, 240, 985 P.2d 117, 120 (1999). “It has
long been the law in Idaho that one may not successfully complain of errors one has acquiesced
in or invited. Errors consented to, acquiesced in, or invited are not reversible.” State v. Dunlap,
155 Idaho 345, 379, 313 P.3d 1, 35 (2013) (internal citations omitted) (quoting State v. Owsley,
105 Idaho 836, 838, 673 P.2d 436, 438 (1983)). However, an appellant who did not encourage
the district court to offer the specific instructions given, but merely failed to object, is not
precluded by the invited error doctrine from raising an issue on appeal. State v. Adamcik, 152
Idaho 445, 477, 272 P.3d 417, 449 (2012); Blake, 133 Idaho at 240, 985 P.2d at 120.
       While the State has presented various transcript excerpts and other evidence which
suggest that Lankford explicitly agreed to the district court’s voir dire advisement regarding the
prior trial, the State ultimately concedes that, although discussed between the parties, “there is
nothing in the record explicitly stating what [defense] counsel suggested” the court do to handle
the issue of the earlier trial. Because there is no record of explicit suggestion, encouragement, or
acquiescence by Lankford regarding the advisement and because a failure to object is not enough
to invoke the invited error doctrine, we hold that Lankford’s claim is not barred and will consider
the underlying claim of fundamental error.
       3. The district court’s advisement about Lankford’s prior trial did not constitute
          fundamental error.
       Lankford argues that the district court’s statement about a prior trial and appeal is
indistinguishable from telling the jury that Lankford had been found guilty and convicted by a
previous jury. Indeed, Lankford states “The district court told jurors during voir dire that Mark
had previously been tried and convicted of the charged crimes in 1984 . . . .” Lankford then
contends that the district court’s statement was “inherently prejudicial,” “cannot be cured or
minimized by a contemporaneous limiting instruction,” affected the “base structure” of a
                                                 3
constitutional right, and requires that Lankford’s “convictions must be vacated.” More succinctly
stated, Lankford is arguing that the district court’s advisement created an implied bias in the jury.
        As this Court has noted many times, the right to a fair trial before an impartial jury is
fundamental to both the U.S. Constitution and the Idaho Constitution. U.S. Const. amends. VI,
XIV; Idaho const. art. 1, sections 7, 13; see also, e.g., State v. Abdullah, 158 Idaho 386, 421, 348
P.3d 1, 36 (2014). The Supreme Court of the United States has noted: “It is elementary that a fair
trial in a fair tribunal is a basic requirement of due process,” Weiss v. United States, 510 U.S.
163, 178 (1994); and this Court has stated that the due process requirements of the Idaho
Constitution require “a trial by a fair and impartial jury.” State v. Nadlman, 63 Idaho 153, 163,
118 P.2d 58, 62 (1941). Impartiality of a juror may be rooted in an “actual or implied” bias.
United States v. Wood, 299 U.S. 123, 133 (1936); Abdullah, 158 Idaho at 421, 348 P.3d at 36.
Actual bias deals with the specific state of mind of an individual juror and is proved by
questioning the juror about his actual biases. I.C. § 19-2018(2); Abdullah, 158 Idaho at 421–22,
348 P.3d at 36–37. Implied bias, however, conclusively presumes bias as a matter of law based
on the existence of a specific fact. I.C. § 19-2018(1); Wood, 299 U.S. at 133.
       Many courts, including the Supreme Court of the United States, have held that the fact
that a jury knew that the defendant has been found guilty or convicted by a previous jury for the
same crime creates an implied bias and constitutes fundamental error because it is inherently
prejudicial. Leonard v. United States, 378 U.S. 544, 544 (1964) (per curiam) (recognizing that a
jury comprised in part of jurors that had just previously heard a defendant pronounced guilty in
open court on similar charges was “plainly erroneous”); see also, e.g., Arthur v. Bordenkircher,
715 F.2d 118, 120 (4th Cir. 1983); United States v. Williams, 568 F.2d 464, 470–71 (5th Cir.
1978); Bailey v. State, 521 A.2d 1069, 1076 (Del. 1987); Salas v. People, 493 P.2d 1356, 1357
(Colo. 1972); State v. Lee, 346 So.2d 682, 683–85 (La. 1977); Weber v. State, 501 So.2d 1379,
1381–85 (Fla. Dist. Ct. App. 1987). But see State v. Fraga, 864 N.W.2d 615, 621–23 (Minn.
2015) (holding that the knowledge of two jurors that defendant was previously convicted for the
same charges did not create an implied bias); People v. Dashnaw, 116 A.D.3d 1222, 1229–30
(N.Y. App. Div. 2014) (holding that a trial court’s statement to potential jurors that the
defendant’s prior conviction had been reversed did not deprive the defendant of a fair trial where
jurors had been repeatedly instructed that they could not consider that fact in their deliberations).



                                                  4
       Here, however, this Court need not decide whether the disclosure of a prior conviction for
the same offense would be cause for a finding of implied bias because, despite Lankford’s
contention otherwise, the district court did not mention a prior conviction or that Lankford was
previously found guilty. Rather, the district court stated: “There was a prior trial in Idaho County
in 1984 for the offenses for which he is now charged. And an Appeals Court held that Mr.
Lankford was not effectively represented and that his trial was therefore unfair.”
       Idaho law has clearly distinguished between the mention of a previous trial and the
mention of a previous conviction. State v. Watkins, 152 Idaho 764, 766, 274 P.3d 1279, 1281 (Ct.
App. 2012) (“We are not persuaded that [the mention of a prior trial and an appeal] is equivalent
to the disclosure that a previous jury had found him guilty.”). As our Court of Appeals stated in
Watkins this distinction has been noted by several other jurisdictions as well. Id. (citing e.g.,
People v. Boose, 406 N.E.2d 963, 964–66 (Ill. App. Ct. 1980) (holding that a witness’s
references to defendant’s incarceration and appeal were harmless); Brooks v. State, 918 So.2d
181, 208 (Fla. 2005) (State’s reference to prior trial without disclosing the result was not
reversible error); Brown v. Kentucky, 313 S.W.3d 577, 607 (Ky. 2010) (holding that a jury’s
knowledge that defendant was being retried but not that he had been found guilty, did not violate
the defendant’s rights).
       The issue, therefore, is not whether the mention of a prior conviction for the same offense
creates an inherent, or implied bias, but whether the mention of a prior trial and appeal is so
extremely and inherently prejudicial that the jury “is not susceptible to rehabilitation through
further questioning.” People v. Lefebre, 5 P.3d 295, 300 (Colo. 2000) (overruled on other
grounds by People v. Novotny, 320 P.3d 1194 (Colo. 2014)); State v. Brown, 732 N.W.2d 625,
629 n.2 (Minn. 2007); see also Smith v. Phillips, 455 U.S. 209, 222 (1982) (O’Conner, J.,
concurring) (noting that implied bias is reserved only for extreme cases). We hold that it is not.
       Idaho Code section 19-2020 allows for a challenge for implied bias for any one of nine
causes and “for no other.” I.C. § 19-2020 (“Grounds of challenge for implied bias. — A
challenge for implied bias may be taken for all or any of the following causes and for no other:
[listing nine causes].”). This Court has been invited on numerous occasions to expand the scope
of section 19-2020 to include other grounds for finding implied bias; however, this Court has
consistently declined to do so. See, e.g., State v. Luke, 134 Idaho 294, 299, 1 P.3d 795, 800
(2000) (declining to extend implied bias to jailor/prisoner relationship); State v. Cypher, 92

                                                 5
Idaho 159, 167–68, 438 P.2d 904, 912–13 (1968) (declining to extend implied bias to
attorney/client relationship between juror and attorney); State v. Major, 105 Idaho 4, 7–8, 665
P.2d 703, 706–07 (1983) (same). Such an approach is not only in line with our own
jurisprudence, see, e.g., State v. Gordon, 5 Idaho 297, 299, 48 P. 1061, 1062 (1897) (“Our
statutes [] specify nine separate grounds upon which a challenge for implied bias may be
predicated . . . . We cannot understand why a rule so long established, and which should be
familiar to everyone . . . is so uniformly ignored.”); Luke, 134 Idaho at 299, 1 P.3d at 800
(“Because the legislature saw fit to include the language ‘and for no other’ we will not extend the
statute to situations that are analogous, but not specifically mentioned.” (quoting State v.
Bowman, 124 Idaho 936, 942, 866 P.2d 193, 199 (Ct. App. 1993)), but is also in line with
decisions from the Supreme Court of the United States. See, e.g., Dennis v. United States, 399
U.S. 162, 167 (1950) (declining to find implied bias where the plaintiff was the State and jurors
were government employees); Chandler v. Florida, 449 U.S. 560, 581 (declining to find bias
without a showing of actual bias). Indeed, the Supreme Court has noted that the “long held . . .
remedy for allegations of juror partiality is a hearing in which the defendant has the opportunity
to prove actual bias.” Phillips, 455 U.S. at 215 (emphasis added). Implied bias is reserved only
for extreme cases. Id. at 222 (O’Conner, J., concurring) (“While each case must turn on its own
facts, there are some extreme situations that would justify a finding of implied bias.”); Hunley v.
Godinez, 975 F.2d 316, 318 (7th Cir. 1992) (“Use of the “implied bias” doctrine is certainly the
rare exception.”); Tinsley v. Borg, 895 F.2d 520, 527 (9th Cir. 1990) (asking whether “this is one
of those extreme situations” that allow a finding of implied bias (internal quotation marks
omitted)); Fraga, 864 N.W.2d at 622 (Minn. 2015) (“Other courts have found implied bias in
extreme situations . . . .”).
        In determining whether an “extreme situation” exists each case must turn on its own
facts. Here, there are three specific reasons why the advisement of the district court about
Lankford’s previous trial and conviction is not such a situation:
        (1) The district court did not reveal the outcome of Lankford’s previous trial but only
            stated that there had been a previous trial and appeal.
        As noted earlier, there is a clear distinction between a reference to a previous trial and a
previous conviction. While the mention of a previous conviction is certainly very damaging, see,
e.g., Arthur, 715 F.2d at 119 (“[W]e are hard pressed to think of anything more damning to an

                                                  6
accused than information that a jury had previously convicted him for the crime charged.”
(quoting United States v. Williams, 568 464, 471 (5th Cir. 1978)), the fact the jury is aware that
a defendant is facing trial for a second time simply does not carry the same weight. Watkins, 152
Idaho at 766, 274 P.3d at 1281 (“We are not persuaded that this is equivalent to the disclosure
that a previous jury had found him guilty.”). The fact that a defendant is being retried, without
reference to a defendant’s conviction or guilt, is no more prejudicial than the fact that the
defendant has been held to answer to a criminal charge. Such prejudice is not a basis for relief
because it is neither extreme nor unfair, but rather is an inevitable part of the criminal process.
Brown, 313 S.W.3d at 607 (“[T]he fact that the jury may have been aware that [the defendant]
was being retried no more infringed upon his right to be presumed innocent than does the jury’s
awareness that the defendant was arrested, indicted, and put on trial.”).
       This is particularly true in this case where the fact of Lankford’s retrial was inevitably
going to come to the jury’s attention. In the twenty-five year period between Lankford’s original
trial and the retrial, various witnesses had died and as a result their testimonies from the previous
trial were read into the record. Additionally, all the evidence used in the retrial was still marked
with the exhibit stickers from the previous trial. Further, Lankford’s own witnesses referred to
the prior trial and Lankford’s counsel stated during cross-examination of Robert Lankford that:
“And it’s -- maybe at Mark’s prior trial, right, you might have seen him there.” Thus, even
absent the trial judge’s advisement, the jury was sure to have realized that Lankford had been
previously tried. Such a consequence is inherently part of the criminal process and cannot be
deemed extreme or unreasonable.
       (2) There was discussion between counsel and the Court about how to handle the issue of
           the previous trial and defense counsel did not object at the time the Court made the
           statement.
       If Lankford’s counsel had wished to ensure that the jury did not hear from the court or the
parties that there had been a previous trial, they could have requested that the court not mention
the trial and objected to any such mention. They did not.
       Indeed, in a pretrial hearing the district court specifically discussed mentioning the
previous trial during voir dire with counsel and explicitly invited defense counsel to provide
advice on how to handle the fact of the previous trial. Defense counsel recognized the
importance of the issue and stated that they had discussed mentioning the previous trial during

                                                 7
voir dire as “a potential strategy.” Ultimately the court told defense counsel: “I’m not going to
cover it until you signal to me what your approach is going to be on it.” Thus, defense counsel
had ample opportunity to address the issue in advance of trial and request that the previous trial
not be mentioned. Furthermore, defense counsel questioned potential jurors “about the fact that
they’ll be referring at times to prior hearings and prior trial.”
        There is “a strong presumption ‘that counsel made all significant decisions in the exercise
of reasonable professional judgment.’ ” State v. Abdullah, 158 Idaho 386, 418, 348 P.3d 1, 33
(quoting Cullen v. Pinholster, 563 U.S. 170, 195 (2011)). Thus, given the multiple opportunities
for defense counsel to inform the district court as to how they wanted the fact of a previous trial
handled, it is almost certain that the decision to not object to the advisement was strategic. Such
“decisions are ‘virtually unchallengeable . . . .’ ” Id. (quoting Strickland v. Washington, 466 U.S.
668, 690 (1984)). Under these circumstances, the advisement does not constitute the extreme
situation that requires a finding of implied bias.
        (3) The court properly questioned the jurors whether their knowledge of the previous trial
            would cause them to have actual bias against Lankford and properly instructed the
            jurors that they must presume Lankford innocent regardless of his prior trial.
        As noted previously, the Supreme Court of the United States has stated that the “long
held . . . remedy for allegations of juror partiality is a hearing in which the defendant has the
opportunity to prove actual bias.” Phillips, 455 U.S. at 215. Here, the district court, immediately
after advising the potential jurors of the previous trial, specifically questioned their ability to be
impartial: “[I]s there anyone here who thinks he or she would not be able to judge the charges
against Mr. Lankford because of the earlier trial that Mr. Lankford went through?” Moreover, at
that same time, the district court also specifically instructed the jurors that:
                As jurors you are not to consider the earlier trial and deliberate
                whether or not Mr. Lankford is guilty. In other words, you must
                presume him to be innocent and judge the charges against him
                solely on the evidence that is presented during this trial without
                considering in any manner his earlier trial.
        We presume that “the jury followed the jury instructions given by the trial court in
reaching its verdict,” Abdullah, 158 Idaho at 445, 348 P.3d at 60, and that, “[a]lthough not
always dispositive, the court is entitled to rely on assurances from venire persons concerning
partiality or bias.” State v. Hairston, 133 Idaho 496, 506, 998 P.2d 1170, 1180 (1999).


                                                     8
Consequently, any inappropriate effect the advisement might have had on the jury was properly
addressed by the district court’s questioning and instruction.
       Therefore, given the specific facts of this case, specifically that the court did not mention
Lankford’s previous finding of guilt or conviction; that the fact of a previous trial inevitably was
going to come to the jury’s attention; that defense counsel clearly had multiple opportunities to
object to the advisement and did not do so; and that the district court properly guarded against
actual bias by questioning and instructing the jurors, we hold that this is not an “extreme
situation” such that would require this Court to depart from our previous decisions denying the
expansion of implied bias. Accordingly, we hold that the district court’s advisement of
Lankford’s previous trial and appeal did not create an implied bias.
B. The district court did not err in its jury instructions.
       Lankford contends that the district court committed reversible error by providing the jury
with improper and ambiguous jury instructions regarding the legal requirements necessary to
find Lankford guilty of felony murder. Lankford argues that the court did not explicitly instruct
the jurors that they had to find that Lankford formed an independent intent to rob the Bravences
before they were killed as a prerequisite to convicting him of felony murder. Lankford
acknowledges that counsel failed to object to the instructions at trial but argues that the errors in
the jury instructions constitute fundamental error because they relieved the State of its burden to
prove beyond a reasonable doubt that Lankford formed the intent to commit robbery before the
Bravences were killed.
       1. Standard of Review
       “Whether jury instructions fairly and adequately present the issues and state the
applicable law is a question of law over which this Court exercises free review.” State v.
Humpherys, 134 Idaho 657, 659, 8 P.3d 652, 654 (2000). Additionally, “[T]he correctness of a
jury instruction depends on whether there is evidence to support the instruction.” State v. Draper,
151 Idaho 576, 588, 261 P.3d 853, 865 (2011). When considering whether the jury was properly
instructed, “[w]e look at the jury instructions as a whole, not individually . . . .” Id. Finally, “[a]n
erroneous instruction will not constitute reversible error unless the instructions as a whole misled
the jury or prejudiced a party.” Id.
       When a party fails to object to jury instructions this Court reviews the instructions for
fundamental error. Id. Fundamental error is an error that “so profoundly distorts the trial that it


                                                   9
produces manifest injustice and deprives the accused of his fundamental right to due process.”
State v. Lavy, 121 Idaho 842, 844, 828 P.2d 871, 873 (1992). In State v. Perry, 150 Idaho 209,
228, 245 P.3d 961, 980 (2010), this Court stated that in order to constitute fundamental error the
defendant must show that the error: “(1) violates one or more of the defendant’s unwaived
constitutional rights; (2) plainly exists (without the need for any additional information not
contained in the appellate record, including information as to whether the failure to object was a
tactical decision); and (3) was not harmless.” In addition, this Court has held that errors in jury
instructions are fundamental if the error functions to “relieve[] the State of its duty to prove all
elements of the charges beyond a reasonable doubt.” Draper, 151 Idaho at 588, 261 P.3d at 865;
see also State v. Anderson, 144 Idaho 743, 749, 170 P.3d 886, 892 (2007) (“The United States
Supreme Court has held that in criminal trials ‘the State must prove every element of the offense,
and a jury instruction violates due process if it fails to give effect to that requirement.’ ” (quoting
Middleton v. McNeil, 541 U.S. 433, 437 (2004))).
       2. The district court’s jury instructions did not constitute error.
       Lankford is correct in asserting that to be guilty of felony murder Lankford must have
individually formed the intent to rob the Bravences before they were killed. State v. Pina, 149
Idaho 140, 147, 233 P.3d 71, 78 (2010) (“Idaho’s felony murder rule requires a finding that each
participant had the specific intent to commit the underlying felony.”). It is equally true that
Lankford could not be guilty of felony murder if he was an accessory after the fact. State v.
Cheatham, 134 Idaho 565, 571, 6 P.3d 815, 821 (2000) (“The general rationale behind the felony
murder rule is that the intent to commit the felony substitutes for the malice requirement. Where
the intent to commit the felony does not arise until after the homicide has occurred, the rationale
behind the rule no longer applies.”). Thus, if the district court relieved the State of having to
prove that Lankford had the intent to commit robbery before the Bravences were killed, or
instructed the jury that they could find Lankford guilty even if he was only an accessory after the
fact, then the instructions constituted fundamental error. Draper, 151 Idaho at 588, 261 P.3d at
865.
       Here, the district court correctly instructed the jury. Jury Instruction No. 11 clearly states
that to find Lankford guilty of first degree murder the state must prove that Lankford “was a
principal to or aided and abetted in the commission of a robbery during which an unlawful
killing of Robert [and Cheryl] Bravence occurred.” Jury Instruction 12 explicitly states:

                                                  10
                        In order to find Mark Lankford guilty of Murder in the First
                Degree, you must first find the following beyond a reasonable
                doubt:
                        1. Mark Lankford intended to commit the act of robbery
                            against the persons of Robert and/or Cheryl Bravence;
                        2. Mark Lankford formed the intent to commit the act of
                            robbery prior to the commission of the homicide(s).
                        If you cannot find both of the above elements are true
                beyond a reasonable doubt, you must find Mark Lankford not
                guilty of Murder in the First Degree.
Jury Instructions 13–19 then explain the elements necessary for the commission of robbery and
instruct on the meaning of perpetration and aiding and abetting. Jury Instruction 19A gives the
definition of accessory after the fact:
                       Idaho law defines “Accessories” as persons who, having
                knowledge that a felony has been committed, unlawfully conceal it
                from a peace officer, or harbor and protect the person charged with
                or convicted thereof.
                        Should you conclude that the defendant, Mark Henry
                Lankford, was merely an accessory after the fact, rather than a
                principal to the murders of Robert Bravence and/or Cheryl
                Bravence, you must acquit him of the respective count(s) for which
                he is now charged.
       Taken as a whole, these instructions clearly state that Lankford could not be found guilty
of felony murder without: (1) committing robbery against the Bravences; and (2) forming the
intent “to commit the act of robbery against the persons of Robert and/or Cheryl
Bravence . . . prior to the commission of the homicide(s). Further, Jury Instruction 19A makes it
categorically clear that if the jury believed Lankford’s version of events and found that he was
only an accessory after the fact they “must acquit him of the respective count(s) for which he is
now charged.”
       Lankford attempts to make much of a colloquy that took place during the defense’s
closing argument to support his claim that that district court erred and that the jury instructions
were ambiguous and misleading. The exchange is as follows:
                Defense Counsel: [Jury Instruction No. 13] says, on or about June
                21st, in the State of Idaho, Robert and Cheryl Bravence had
                possession of personal property which Mark Henry Lankford took
                from their person or immediate possession against their will. And
                this is the reason you can’t rob a dead person –



                                                11
                 Prosecutor: Your honor, I object. I don’t think that is a correct
                 statement of the law.
                 The Court: I don’t either. Well, ladies and gentlemen, I’ve
                 instructed you on the law, so go to my instructions and refer to
                 that.
Lankford argues that by agreeing with the prosecutor, the district court erroneously implied that,
“as a matter of law, you can rob a dead person,” and that as a result even if the jurors believed
that Lankford did not do anything but help conceal the bodies and take property from the
Bravences after Bryan killed them, Lankford’s own testimony about what happened would have
required the jury to find Lankford guilty of robbery and thus felony murder.1
        Idaho follows the “stream of events” theory. See, e.g., State v. McLeskey, 138 Idaho 691,
697–98, 63 P.3d 111, 117–18 (2003). Under this theory, a defendant is guilty of felony murder as
long as the defendant formed the intent to commit the robbery before the victim died, whether
the victim’s personal property is taken before or after the death occurs is immaterial. See State v.
Fetterly, 109 Idaho 766, 771–72, 710 P.2d 1202, 1207–08 (1986) (holding that a burglary
continued after the victim was killed and until the victim’s possessions were removed from the
home). Thus, while defendants cannot commit robbery by taking the personal property of people
who were already dead when the defendant found them defendants can commit robbery by
forming the intent to commit robbery before the victim is killed and then taking the victim’s
personal property after the death. Thus, because the element of robbery that requires that the
defendant “take personal property in the possession of another” can occur after the victim has
died; it would not be incorrect to state that “you can rob a dead person.” Furthermore, any
ambiguity that may have arisen from the colloquy was ameliorated by the district court’s
direction to “go to my instructions and refer to that,” because the jury instructions clearly stated
that to find Lankford guilty the jury had to find that Lankford formed the intent to rob the
Bravences before their deaths and that if the jury found that Lankford was only an accessory
after the fact they “must acquit him.”
        Therefore, because the district court did not misstate the law and because the jury
instructions clearly state that Lankford had to form the intent to commit robbery before the
Bravences’ deaths and that Lankford could not be convicted if he was merely an accessory after

1
  Lankford testified that Bryan, not Lankford, formed the intent to steal the Bravences’ van; that Lankford left the
campsite; that Bryan proceeded to rob and murder the Bravences on his own; and only after Bryan had committed
the robbery and murder did Lankford help Bryan conceal the bodies.

                                                        12
the fact, the jury instructions did not “relieve[] the State of its duty to prove all elements of the
charges beyond a reasonable doubt.” Draper, 151 Idaho at 588, 261 P.3d at 865. Thus, the first
Perry prong—that one or more of the defendant’s unwaived constitutional rights be violated—
has not been met. Because we find no error in the district court’s instructions we do not reach the
issue of invited error.
C. The district court did not err by denying Lankford’s request for a new trial based on the
provisions of Idaho Code section 19-2405.
        Lankford argues that the district court erred when it denied his motion for a new trial
based on violations of Idaho Code section 19-2405. Lankford makes two arguments in this
regard: (1) the plain language of section 19-2405 stating that “all testimony must be produced
anew” explicitly disallows the use of prior sworn testimony from a previous trial; and (2)
language in section 19-2405 stating that “the former verdict cannot be used or referred to either
in evidence or in argument” specifically prevented the district court from mentioning that there
had been a previous trial.
        1. Standard of Review
        “The denial of a motion for new trial is reviewed for an abuse of discretion.” State v.
Stevens, 146 Idaho 139, 144, 191 P.3d 217, 222 (2008). “To prove an abuse of discretion, this
Court applies the three-factor test. The three factors are: (1) whether the trial court correctly
perceived the issue as one of discretion; (2) whether the trial court acted within the boundaries of
this discretion and consistent with the legal standards applicable to the specific choices available
to it; and (3) whether the trial court reached its decision by an exercise of reason.” Fox v.
Mountain West Elec., Inc., 137 Idaho 703, 711–12, 52 P.3d 848, 856–57 (2002). “The
interpretation of a statute is a question of law over which this Court exercises free review.” State
v. Herren, 157 Idaho 722, 725, 339 P.3d 1126, 1129 (2014).
        2. Whether Idaho Code section 19-2405 allows the use of sworn testimony from a
           previous trial
        Idaho Code section 19-2405 states in its entirety:
                        The granting of a new trial places the parties in the same
                position as if no trial had been had. All the testimony must be
                produced anew, and the former verdict can not be used or referred
                to either in evidence or in argument.
        Lankford argues that the phrase “all testimony must be produced anew” requires that
testimony in the new trial must be submitted by live witnesses and not by transcripts from the

                                                 13
first trial. This is true, Lankford contends, even if the witnesses are unavailable. In support of this
argument Lankford relies on a Montana case, State ex rel. Mazurek v. District Court of Twentieth
Judicial Dist., 22 P.3d 166, 169 (Mont. 2000), and an Oklahoma statute, 22 OKLA. STAT. ANN. §
951(A). Lankford’s reliance is misplaced.
       This court has consistently and clearly stated that only the Idaho Rules of Evidence, as
promulgated by this Court, determine the admissibility of evidence. See, e.g., I.R.E. 1102
(“Statutory provisions and rules governing the admissibility of evidence, to the extent they are
evidentiary and to the extent that they are in conflict with applicable rules of Idaho Rules of
Evidence, are of no force or effect.”); State v. Lopez-Orozco, 159 Idaho 375, 382, 360 P.3d 1056,
1063 (2015) (“[A]ny statute pertaining to the admission of evidence is of no force or effect
where an Idaho Rule of Evidence covers the same subject matter.”); State v. Zimmerman, 121
Idaho 971, 974, 829 P.2d 861, 864 (1992) (“[T]o the extent that this statute attempts to prescribe
the admissibility of hearsay evidence . . . it is of no force or effect.”). Thus, in determining
whether the phrase “all testimony must be produced anew” precludes the use of prior sworn
testimony from unavailable witnesses Lankford should have first looked to the Idaho Rules of
Evidence rather than the jurisprudence of sister states.
       Under the Idaho Rules of Evidence, prior testimony of an unavailable declarant is
admissible if (1) it is relevant and (2) it comports with the requirements of Idaho Rule of
Evidence 804(b)(1). Evidence is relevant if it tends “to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” I.R.E. 401. Under Idaho Rule of Evidence 804, prior testimony is
admissible when: (1) the declarant is unavailable as a witness and (2) the party against whom the
testimony is offered had an opportunity and similar motive to develop the testimony. A declarant
is unavailable when, among other things, he or she is “unable to be present or to testify at the
hearing because of death . . . .” I.R.E. 804(a).
       Here, the challenged testimony is from witnesses who testified in the first trial but died
before the second trial. Because they are deceased, these witnesses were clearly unavailable
under Rule 804(a) “to be present or to testify” at the second trial. Further, because the testimony
was given in the first trial for the same charges, the defense “had an opportunity and similar
motive to develop the testimony” as required by Rule 804(b)(1). The relevance of the challenged
testimony is not disputed. Thus, because the witnesses were unavailable and because the

                                                   14
testimony was “given as a witness at another hearing of the same or a different
proceeding . . . [and] the party against whom the testimony is now offered . . . had an opportunity
and similar motive to develop the testimony by direct, cross, or redirect examination” the
testimony was admissible under Idaho Rule of Evidence 804. Accordingly, because the
testimony was admissible under the Idaho Rules of Evidence, any interpretation of Idaho Code
section 19-2405 that would prohibit the testimony would be invalid. State v. Howard, 150 Idaho
471, 477, 248 P.3d 722, 728 (2011) (“To the extent that this statute attempts to prescribe the
admissibility of hearsay evidence and is in conflict with the Idaho Rules of Evidence, it is of no
force or effect.” (citations and internal quotation marks omitted). This Court has unequivocally
held that “[t]he testimony of a deceased witness, given at a former trial, may be read as evidence
at a subsequent trial between the same parties and involving the same issues.” State v. Johnston,
62 Idaho 601, 612, 133 P.2d 809, 814 (1941). Idaho Code section 19-2405 does not provide a
basis for departing from this rule and the district court did not abuse its discretion by permitting
testimony from the first trial to be read into the record in the second trial.
        3. Whether Idaho Code section 19-2405 prevented the district court from referring to the
           previous trial
        Lankford also argues the district court’s mention of a prior trial during voir dire violated
Idaho Code section 19-2405 and requires a new trial. That statute provides, in pertinent part, that
“the former verdict cannot be used or referred to either in evidence or in argument.” As
discussed above, the district court did not refer to a prior verdict. See Part II.A.3, supra. Rather,
the district court only referred to a previous trial and appeal. A reference to a “previous trial”
during voir dire does not violate section 19-2405. See State v. Watkins, 152 Idaho 764, 766, 274
P.3d 1279, 1281 (Ct. App. 2012) (“We are not persuaded that [the mention of a prior trial] is
equivalent to the disclosure that a previous jury had found him guilty.”).
D. The prosecutor engaged in prosecutorial misconduct such that a new trial is required.
        Lankford alleges multiple instances of prosecutorial misconduct which he contends
warrants a new trial. Lankford alleges that the prosecutor: (1) elicited improper testimony from
witnesses about Lankford’s prior bad acts and conviction; (2) improperly called Lankford a liar
and vouched for his own witnesses during closing statements; and (3) suppressed exculpatory
evidence in violation of Brady and Napue. In addition, Lankford argues that even if no single
instance of misconduct warrants a new trial, the cumulative effect of the misconduct does.
    1. Standard of Review
                                                  15
        “Where prosecutorial misconduct was not objected to during trial, this Court may only
reverse when that misconduct constitutes a fundamental error.” State v. Adamcik, 152 Idaho 445,
480, 272 P.3d 417, 452 (2012) (citing State v. Perry, 150 Idaho 209, 227, 245 P.3d 961, 979
(2010)). “Where a defendant demonstrates that prosecutorial misconduct has occurred, and such
misconduct was followed by a contemporaneous objection by defense counsel, such error shall
be reviewed for harmless error . . . .” Perry, 150 Idaho at 227, 245 P.3d at 979. Fundamental
error is error that: “(1) violates one or more of the defendant’s unwaived constitutional rights; (2)
plainly exists (without the need for any additional information not contained in the appellate
record, including information as to whether the failure to object was a tactical decision); and (3)
was not harmless.” Id. at 228, 245 P.3d at 980. An error is harmless when it is shown beyond a
reasonable doubt that the error did not contribute to the jury’s verdict. Id. at 227, 245 P.3d at
979.
    2. Analysis
    The first step in considering Lankford’s claim that the State engaged in prosecutorial
misconduct is to determine whether the alleged conduct actually rises to the level of
prosecutorial misconduct. “Where a prosecutor attempts to secure a verdict on any factor other
than the law as set forth in the jury instructions and the evidence admitted during trial, including
reasonable inferences that may be drawn from that evidence, this impacts a defendant’s
Fourteenth Amendment right to a fair trial.” Id. It is the prosecutor’s duty to “see that a
defendant has a fair trial, and that nothing but competent evidence is submitted to the jury.
[Prosecutors] should not exert their skill and ingenuity to see how far they can trespass upon the
verge of error, because generally in so doing they transgress upon the rights of the accused.”
State v. Christiansen, 144 Idaho 463, 469, 162 P.3d 1175, 1181 (2007) (citations omitted).
“However, in reviewing allegations of prosecutorial misconduct the Court must keep in mind the
realities of trial. A fair trial is not necessarily a perfect trial.” State v. Ellington, 151 Idaho 53, 62,
253 P.3d 727, 736 (2011) (citation omitted).
            a. Whether testimony from witnesses about Lankford’s prior trial, prior crimes and
               bad acts, prior incarceration, and prior death sentence was improperly elicited by
               the prosecutor
        The district court made a pretrial ruling in which the court ruled that evidence of
Lankford’s “prior conviction, prior charges, [and] prior incarceration, are not admissible.”
Lankford argues that the prosecutor violated this ruling when questioning Lane Thomas

                                                    16
(Thomas) and Bryan by eliciting testimony about Lankford’s prior trial, conviction, crimes and
bad acts, incarceration, and death sentence. In response, the State argues that the testimony was
not intentionally elicited by the prosecutor but was volunteered by the witnesses and therefore
was not prosecutorial misconduct.
       We have held that a violation of a district court’s ruling regarding the admissibility of
evidence constitutes prosecutorial misconduct. State v. Field, 144 Idaho 559, 572, 165 P.3d 273,
286 (2007). This is true even when the prosecutor does not directly violate the ruling but
attempts to “skirt around the district court’s ruling.” State v. Parker, 157 Idaho 132, 144, 334
P.3d 806, 818 (2014).
       We initially observe that the district court did not prohibit reference to Lankford’s prior
trial. Indeed, as discussed previously in Part II.A, the district court itself referred to the previous
trial as did defense counsel. Thus, the references to the prior trial complained of by Lankford, for
the reasons stated earlier, were neither misconduct nor error. Part II.A, supra; see also State v.
Watkins, 152 Idaho 764, 766, 274 P.3d 1279, 1281 (Ct. App. 2012); Brooks v. State, 918 So.2d
181, 208 (Fla. 2005); Brown v. Kentucky, 313 S.W.3d 577, 607 (Ky. 2010).
              i.   Thomas’s Testimony
       Lankford’s first complaint relates to the prosecutor’s questioning of Thomas. Thomas
shared a unit with Lankford in the Latah County Jail. Thomas testified that Lankford confessed
to the murders to him over a period of three or four days while they played dominoes. Thomas
further testified that he did not approach the State about testifying, but that the State approached
him after one of the correctional officers overheard Thomas telling his girlfriend about
Lankford’s confession. While laying foundation for Thomas’s testimony, the prosecutor asked
Thomas:
                Q: Did [Lankford] ever tell you what he was in for?
                A: Yes.
                Q: And did he ever talk about the charges?
                A: Yes.
                Q: What did he say about them?
                A: He said that he was in -- he’s been on death row for 23 years for
                two murders, and that was committed in Grangeville.
       Although the prosecutor’s question about the charges (“What did he say about them?”)
can be viewed as calculated to elicit a response about the nature of the prior charges against
Lankford, we are unable to conclude that the question sought an answer reflecting the outcome


                                                  17
of the earlier charges. Stated differently, asking Thomas what Lankford had said about the
charges against him cannot be interpreted as asking Thomas what Lankford had said about the
earlier outcome of the charges against him. We are unable to conclude that Thomas’s statement
was the product of prosecutorial misconduct..
             ii.    Bryan’s Testimony
       Lankford next contends that the prosecutor engaged in misconduct when questioning
Bryan about a camera Lankford sold to his brother Robert, what Bryan and Lankford did when
they got to Sheep Creek Campground, why Bryan left Texas, and why Bryan changed his story
while in prison.
       When questioning Bryan about the camera that Lankford sold to his brother, the
prosecutor asked:
               Q: Did you get any money from that purchase?
               A: I didn’t know for sure that it was actually ever -- money
               transpired. I thought maybe he might have just ultimately gave it to
               him for some drugs or something, because I remember drugs
               involved in it.
               [Defense Counsel]: Your Honor, I’m going to object, and move to
               strike.
               The Court: I will -- that is not responsive. I will instruct you to
               disregard that, ladies and gentlemen, about the drugs.
The prosecutor’s questioning of Bryan regarding what he and Lankford did once they got to
Sheep Creek proceeded as follows:
               Q: What did you and Mark do when you got to that camp?
               A: We had -- before we got to the camp we had stopped and sat on
               a big rock on the river. And we had talked about this, because he
               wanted to steal the car. I was opposed to stealing the car. I should[]
               have been more adamant about it but obviously I wasn’t. We were
               a little inebriated, too, by the way. We were drinking from the
               canteen which was -- I think it was Jack Daniels in the canteen.
               But anyway that notwithstanding we still talked there and then
               ultimately I agreed to help be a watchout because he had stolen
               cars before and I had never stolen a car so --.
The prosecutor’s examination of Bryan about why he left Texas:
               Q: Bryan, did there come a time in 1983 when you left Texas?
               A: Yes.
               Q: Why?
               A: I left myself because I was on probation, and I had got a ticket
               because I was drinking. Friend of mine, and because I was on
               probation I talked to my probation officer who was brand new, and
                                                18
               he said I was going to go to prison. So I was scared of prison
               because what [Lankford] told me about prison, where he had been.
When Bryan was discussing why he changed his story while in prison:
               A: . . . I’ve said several different stories to try to survive in
               prison . . . I changed my story because I thought I was going to be
               killed or what have you.
               Q: By who?
               A: No. I’m saying that’s not the only reason I changed it.
               Q: I know, but you said you thought that you would be killed. And
               I asked by who?
               A: Oh, by the gang members or friends of [Lankford]. That’s a
               serious business in prison.
               ....
               Q: Did you ever talk to [Lankford] about any of your other
               statements?
               A: Oh sure.
               Q: And prior to making them?
               A: Oh, yes. We were on death row together for a long time.
       Bryan’s testimony about the drugs, the prior car thefts, and prior incarcerations do not
appear to have been intentionally elicited by the prosecutor. Nonetheless, we have held that “a
prosecutor must ‘guard against anything that would prejudice the minds of the jurors, and tend to
hinder them from considering only the evidence introduced.’ A prosecutor must also ensure that
the jury receives only competent evidence.” State v. Severson, 147 Idaho 694, 715, 215 P.3d 414,
435 (2009) (citations omitted) (quoting State v. Irwin, 9 Idaho 35, 44, 71 P. 608, 611 (1903)). In
State v. Ellington, we stated that a police officer’s “gratuitous and prejudicial response is
imputed to the State, whether or not the State intended to elicit that response.” 151 Idaho 53, 67,
253 P.3d 727, 741 (2011). In so doing we noted that the officer’s response to the question was
“completely unsolicited and wholly unnecessary.” The same can be said here of Bryan’s
responses. While it is true that Bryan is not a police officer or an officer of the State, the
prosecutor had the duty to ensure that Bryan provided only competent evidence. Bryan’s
statements about drugs, stolen cars, and Lankford’s gang affiliations in prison were improper and
inadmissible and were clearly prejudicial. While a prosecutor certainly cannot be held
responsible for every remark a witness might make, under the facts of this case—where the
outcome of the trial turned solely on the credibility of the witnesses—presenting such prejudicial
evidence could have potentially affected the outcome of the trial. It was incumbent upon the



                                                19
prosecutor to conform to the pretrial ruling precluding much of this inadmissible evidence and to
instruct the State’s witnesses to avoid mention of the prohibited evidence.
           b. Whether the prosecutor’s misconduct regarding Bryan’s testimony constituted
              reversible error
       Having determined that some of the prosecutor’s questioning of Bryan constituted
misconduct, we now consider whether such conduct rose to the level of reversible error. The
statement by Bryan about drugs was objected to by the defense but the remaining statements by
Bryan were not objected to. Thus, the testimony about drugs is reviewed for harmless error and
the remaining statements are reviewed for fundamental error. State v. Perry, 150 Idaho 209, 227,
245 P.3d 961, 979 (2010).
       Immediately following Bryan’s statement about drugs being exchanged for the camera,
defense counsel objected and the district court sustained the objection stating: “[T]hat is not
responsive. I will instruct you to disregard that, ladies and gentlemen, about the drugs.” There is
no evidence to suggest that the jury did not follow this instruction. Therefore, although the
statement was improper, because the district court sustained the objection and instructed the jury
to disregard the statement we are satisfied that the statement did not affect the outcome of the
trial. There is no reversible error. State v. Urie, 92 Idaho 71, 74, 437 P.2d 24, 27 (1968) (“[I]n
Idaho an error in admission of evidence may be cured by a proper instruction, and it must be
presumed that the jury obeyed the trial court’s instruction to disregard entirely the objectionable
testimony.”).
       The prosecutor’s remaining questions and the witnesses’ responses were not objected to
and are reviewed for fundamental error. “We have stated that ‘where . . . the asserted error
relates not to infringement upon a constitutional right, but to violation of a rule or statute . . . the
fundamental error doctrine is not invoked.’ ” Perry, 150 Idaho at 226, 245 P.3d at 978 (quoting
State v. Kirkwood, 111 Idaho 623, 626, 726 P.2d 735, 738 (1986) (internal quotation marks
around “fundamental error” omitted)). “Nowhere in Perry did this Court suggest that erroneous
introduction of evidence “violates a defendant's constitutional right to a jury trial.” State v.
Dunlap, 155 Idaho 345, 370, 313 P.3d 1, 26 (2013). Rather, evidentiary errors “do not implicate
constitutional considerations unless ‘the error results in the defendant being deprived [of] his or
her Fourteenth Amendment due process right to a fair trial in a fair tribunal.’ ” Id. (alteration in
original) (quoting State v. Jones, 154 Idaho 412, 417, 299 P.3d 219, 224 (2013)). Here, although
the prosecutor’s conduct violated the district court’s evidentiary ruling, it did not affect
                                                  20
Lankford’s Fourteenth Amendment due process right to a fair trial. Thus, the first Perry element
is not met and Lankford has failed to establish fundamental error.
           c. Whether the prosecutor’s statements in closing argument constituted misconduct
       Lankford contends that the prosecuting attorney committed misconduct during his closing
argument by vouching for the credibility of the State’s witnesses and by calling Lankford a liar.
Lankford also insists that the prosecutor engaged in misconduct in his rebuttal argument. The
State asserts that Lankford has not established prosecutorial misconduct, and that even if there
was misconduct, Lankford has failed to show that such misconduct rose to the level of
fundamental error.
       Lankford did not object to any of the statements he now seeks to challenge. We review
unobjected to errors for fundamental error. Perry, 150 Idaho 209, 226, 245 P.3d 961, 978 (2010).
“Whether comments during closing arguments rise to the level of fundamental error is a question
that must be analyzed in the context of the trial as a whole.” State v. Carson, 151 Idaho 713,
718–19, 264 P.3d 54, 59–60 (2011). “Prosecutorial misconduct during closing arguments will
constitute fundamental error only if the comments were so egregious or inflammatory that any
consequent prejudice could not have been remedied by a ruling from the trial court informing the
jury that the comments should be disregarded.” State v. Parker, 157 Idaho 132, 146, 334 P.3d
806, 820 (2014). “The relevant question is whether the prosecutors’ comments ‘so infected the
trial with unfairness as to make the resulting conviction a denial of due process.’ ” Darden v.
Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643
(1974)).
             i.      Vouching Statements
       “Vouching consists of placing the prestige of the government behind a witness through
personal assurances of the witness’s veracity, or suggesting that information not presented to the
jury supports the witness’s testimony.” United States v. Necoechea, 986 F.2d 1273, 1276 (9th
Cir. 1993). However, prosecutors may “argue reasonable inferences based on the evidence,
including that one of the two sides is lying. Furthermore, prosecutors are permitted to respond to
defense counsel’s attempts to impeach the credibility of government witnesses.” United States v.
Wilkes, 662 F.3d 524, 540 (9th Cir. 2011). (citations and internal quotation marks omitted). As
we stated in State v. Dunlap:
               There is [] considerable latitude in closing argument, and both
               sides are entitled to discuss fully, from their respective standpoints,
                                                 21
              the evidence and the inferences that should be drawn from it.
              Unlike an opening statement, in a closing argument, the parties are
              entitled to explain how, from their own perspectives, the evidence
              confirms or calls into doubt the credibility of particular witnesses.
              However, the prosecutor may not express a personal belief as to
              the credibility of witnesses, unless the comment is based solely on
              inferences from evidence presented at trial, nor make personal
              attacks on defense counsel . . . .
155 Idaho 345, 369, 313 P.3d 1, 25 (2013) (citations and internal quotation marks omitted).
       The comments which Lankford contends constituted improper vouching are emphasized
and shown below in the context in which they occurred:
          If you remember when he got the ride from Darrel Cox he said that -- Darrel
           Cox said that Mark Lankford told him that his family had come camping to
           Idaho with him and that he needed a ride to McAlister Campground and that
           he was going to meet his family at McAlister Campground. Why would Mark
           Lankford lie about that? It doesn’t make any sense. It shows that he’s a liar.
           And as we go through these different things you will see a pattern here. You
           will see that Mark Lankford is a liar. Now, Darrel Cox had no reason to make
           that up. He had no reason to lie today. He was inconvenienced, I’m sure, to
           come in and be a witness in this case, but he told the truth.
          Again, the defense when they first talked to you said we were going to show
           you all these lies and deceptions. We’ve shown you good people that have
           come up and been honest. We’ve shown you good evidence, overwhelming
           evidence. And now the tables are turned.
          Lane Thomas, basically with his life on the line, came in and testified in front
           of you. He had no reason to lie. He did not get a plea bargain from the State.
           The only thing that we agreed to do was write a letter of cooperation that if he
           testified I would write a letter saying he came in and told the truth. And that I
           would submit that to the Judge on his case and to the prison facility in
           Cottonwood, which is a six-month prison facility where he’s serving what
           they call a rider program.
          That overwhelming evidence is, one, the testimony of Lane Thomas that puts
           Mark Lankford there. A credible person that puts him there. Mark Lankford’s
           confession to him.
          I’d ask you to think about Lane Thomas’ testimony. I think we had a person
           there that didn’t want to be here. He said -- he said he didn’t want to be here.
           He said that his life had been threatened by Mr. Lankford and that his life had
           been Hell since he got involved in this case. Yet, even facing that he came in
           and testified for nothing, nothing except a letter. And I submit that he told the
           truth about Mark Lankford’s confession to him, about him being there with
           Bryan Lankford and participating in these murders.
       Here, the statement about Cox being inconvenienced and telling the truth is vouching.
There is no evidence to support the assertion by the prosecutor that Cox “was inconvenienced,

                                                22
I’m sure, to come in and be a witness in this case, but he told the truth.” However, this vouching
was harmless because defense counsel told the jury that “[t]here’s no reason to disbelieve what
Mr. Cox says.” Further, vouching statements, although constituting prosecutorial misconduct, do
not constitute a clear constitutional violation. Dunlap, 155 Idaho at 370, 313 P.3d at 26 (citing
Perry, 150 Idaho at 229, 245 P.3d at 981). The statement regarding Cox does not rise to the level
of fundamental error.
       The remaining statements about the truthfulness of the State’s witnesses including the
general statement “We’ve shown you good people that have come up and been honest” and the
specific statements about Thomas’s truthfulness are not vouching because defense counsel
opened the door to discussion of the State’s witnesses’ veracity. Defense counsel asserted the
following in his opening statement: “You’re going to find that a lot of the testimony that they’re
going to have from witnesses in this case is going to be based on deception, and some of the
witnesses in this case are going to speculate. So, the State’s case is based on lies, deception, and
speculation.” Having opened the door to the subject of the veracity of the State’s witnesses, the
defense “should not be surprised to see the prosecutor enter.” United States v. Dorsey, 677 F.3d
944, 954 (2012). Under these circumstances, the statement that the State has provided “good
people that have come up and been honest” was not impermissible vouching.
       This is likewise the case for the prosecutor’s statements about Thomas’s veracity. During
cross-examination, defense counsel asked Thomas whether he was getting anything from the
State in exchange for his testimony. Defense counsel implied that Thomas was a liar and
attempted to impeach him by showing that Thomas had previously lied about what he heard
Lankford say about the murders:
                Q: “And do you remember making – telling advising Mr.
               Schoonover that what you had told Mr. Renshaw -- or, excuse me,
               Ms. Renshaw and Mr. Mealer was a lie?
               A: I told him that out of fear.
               ....
               Q: So when you told Mr. Schoonover that you made it up, ‘that it
               was all a fabrication in my own fucking mind that Mark had
               something to do with it,’ that was a lie?
               A: Everything I said to Mr. Schoonover was a lie.”
In closing argument, defense counsel stated “[The prosecutor] didn’t mention anything about
what they were going to testify to, not anything about Robert, Lane [Thomas], Lee John, and
Bryan. And you know why he didn’t tell you in his opening statement what they were going to

                                                23
testify to? He didn’t trust them. He didn’t know what they were going to testify to. He knew they
were liars.” (emphasis added). Defense counsel argued that “Lane Thomas is an admitted liar”
and “[Thomas] has a reputation for dishonesty, a reputation as a liar.” Thus, because the defense
opened the door regarding Thomas’s veracity the prosecutor’s comments did not constitute
improper vouching. Wilkes, 662 F.3d at 540 (“[S]tatements made by the prosecution do not
constitute improper vouching where the argument that witnesses had no motive to lie is a
permissible response to the defense counsel’s earlier attacks on the witnesses’s credibility.”).
       Furthermore, the prosecutor’s argument that Thomas told the truth, testified for nothing
more than a letter, did not get a plea bargain, and faced possible physical danger was not
vouching because the statements were “based [] on inferences from evidence presented at trial”
Dunlap, 155 Idaho at 369, 313 P.3d at 25. Both the prosecution and the defense asked Thomas
what he would receive in exchange for his testimony. In response to both, he responded that he
was not getting a plea bargain but only a letter. Thomas also testified that he faced possible
physical retribution from Lankford for testifying. The prosecutor’s statements did not reflect the
prosecutor’s personal belief about Thomas’s truthfulness, but were inferences from the record.
These statements were not impermissible vouching. Id.; United States v. Necoechea, 986 F.2d
1273, 1279 (9th Cir. 1993) (finding that “I submit” statements of truthfulness were not vouching
but inferences from the record).
             ii.   Liar/Lying Statements
       The statements in which Lankford contends the prosecutor committed misconduct by
calling Lankford a liar are as follows:
   1. Mark Lankford testified in this case, and there was [sic] many lies that he told
      you.
   2. [Mark] Lied [sic] to Darrell Cox about where he was going and who he was going
      to meet.
   3. It shows that he’s a liar.
   4. You will see Mark Lankford is a liar.
   5. Well, Mark lied. He said, I don’t know anything about any murders, and I don’t
      know anything about any stolen van. That was a lie.
   6. So he lied to you on the stand when he talked about the kind of money he had
      when he left Texas and when he came back from Texas.
   7. He lied to Robert Lankford about the money he had when he left Texas.
   8. He lied to Robert Lankford when he got back to Texas about why he left his car in
      Idaho.
   9. He lied about that. He lied about having money when he left and when he
      returned.

                                                 24
   10. He lied about going to the Frank Church River of No Return Wilderness.
   11. He lied about having access to the hatchback door on the Camaro.
   12. Again, another lie.
   13. He lied about his use of the nightstick.
   14. He basically lied about the circumstances of that nightstick.
   15. He lied about having to use the restroom at McAlister [sic].
   16. I find it strange that these people he allegedly says gave him an alibi defense have
       never been found. . . . I submit that there is nobody that gave him a ride, and that
       that’s a made-up story. That’s another of his lies.
       We note that defense counsel initiated the theme in his opening statement by calling the
State’s witnesses liars and specifically calling Bryan a liar, stating:
               You’re going to find that a lot of the testimony that they’re going
               to have from witnesses in this case is going to be based on
               deception, and some of the witnesses in this case are going to
               speculate. So, the State’s case is based on lies, deception, and
               speculation. You’re not going to know what Bryan Lankford is
               going to testify to until he actually gets upon on the stand. Bryan
               Lankford, by my count, has said at least 15 to 20 different times
               about what happened that night. Many times under oath in prior
               court proceedings, many times in sworn affidavits, many times in
               letters, many times in interviews with the police and the FBI
               agents. He’s a liar, and when he testifies you’re going to see that.
        Further, Lankford himself admitted to lying at various points in the trial. Thus, although
the repeated use of the term “liar” and its various grammatical forms is troubling and ill-advised,
it did not rise to the level of prosecutorial misconduct. State v. Gross, 146 Idaho 15, 19, 189 P.3d
477, 481 (Ct. App. 2008) (“[T]he prosecutor’s excessive use of the term “liar” is troubling but
did not amount to misconduct given that [the defendant] placed his credibility in issue and
admitted to lying in connection with the case.”); Portunodo v. Agard, 529 U.S. 61, 69 (2000)
(“The prosecutor’s comments in this case [] concerned respondent’s credibility as a witness, and
were therefore in accord with our longstanding rule that when a defendant takes the stand, his
credibility may be impeached and his testimony assailed like that of any other witness.”
(citations and internal quotation marks omitted)).
       Moreover, the prosecutor’s statements are supported by the evidence presented at trial.
Lankford himself admitted to lying at various points during the trial. For example, when
questioned about what he had told Darrell Cox, Lankford stated: “None of that was true.” When
asked about his statement to FBI Agent Dennis Ploeger about whether he lied about knowing
anything about the Bravences’ car, Lankford stated: “I didn’t consider the van a car, but you


                                                  25
could say it was a lie.” Statements two through four, when taken in context, directly referenced
Lankford’s conversation with Cox and Lankford himself admitted in his testimony that he lied in
his conversation with Cox. Statement 5 relates to Lankford’s conversation with Special Agent
Dennis Ploeger and Lankford admitted in his testimony that he lied to Agent Ploeger.
          Statements six through nine refer to statements Lankford made to his brother Robert
about his financial condition and why he didn’t have his car anymore. In context, the prosecutor
stated:
                          He [Lankford] lied to Robert Lankford about the money he
                 had when he left Texas. He testified he had a lot of money when he
                 left Texas. That’s not true. I think we’ve shown that. He claimed
                 he had a lot of money when he returned to Texas. That’s not true.
                 How do we know that’s not true? Well, he moved in with Roy
                 Ralmuto. He didn’t help with any groceries. He didn’t help with
                 any expenses. That was testified to. He moved in with Robert
                 Lankford for six days. He didn’t help with any expenses there. He
                 didn’t help with any groceries. So he lied to you on the stand when
                 he talked about the kind of money he had when he left Texas and
                 when he came back to Texas.
                          He lied to Robert Lankford when he got back to Texas
                 about why he left his car In Idaho. He told Robert Lankford his oil
                 pan had been damaged, and it was inoperable and that he couldn’t
                 drive it out of Texas [sic]. He didn’t say he robbed somebody. And
                 he didn’t say that this was somebody else’s van that he had driven
                 from Idaho to Texas. He didn’t say anything about that to his
                 brother – to his brother Robert. He lied about that. He lied about
                 having money when he left and when he returned. I think we’ve
                 already covered that.
          The prosecutor’s statements, when taken in context, are reasonable inferences based on
evidence from the trial.
          Statement ten addressed Lankford’s claim about trying to go to the Frank Church River
of No Return Wilderness. However, the prosecutor directed the jury’s attention to evidence
presented at trial in support of his assertion:
                        He lied about going to the Frank Church River of No
                 Return Wilderness. As I remember his testimony he said that’s
                 where he was going to. That’s where he was going to camp. Well,
                 he wasn’t anywhere near the Frank Church River of No Return
                 Wilderness. You’ll get a map that you can look at as to where he
                 was camped on Summit Flats, and it’s not -- Frank Church River
                 of No Return Wilderness is not even on that map. So, he lied about
                 that.

                                                  26
        Statements eleven and twelve related to Lankford’s access to the hatchback door. Once
again, the prosecutor contrasted what Lankford said with the testimony of other witnesses in
support of his claim that Lankford was lying:
                          He lied about having access to the hatchback door on the
                 Camaro car. Rodger Laughlin, the ex-sheriff of Idaho County, and
                 Jon Stoop, the ex-deputy sheriff who was the main investigator on
                 the case, they testified that when they looked at that car it was
                 completely covered. [Defense counsel] said in opening argument
                 that it was partially covered. Well, you’ll – you’ve seen the
                 photographs. You’ll [get] to look at them again. Extremely well
                 covered with all kinds of branches and limbs on that car. And
                 again, the testimony from Laughlin and Stroop was, you could not
                 open that back hatchback door. Again another lie.
        Statements thirteen and fourteen were about the use of a nightstick. Again, the prosecutor
compared what Lankford had said about the nightstick with the testimony from other witnesses
and inferred from the evidence that Lankford was a liar. Statement fifteen referred to Cox’s
testimony and, once again, the prosecution pointed to discrepancies between Cox’s testimony
and Lankford’s testimony to support the conclusion that Lankford had lied. Finally, statement
sixteen—that Lankford was lying about people having given him a ride— was based upon the
lack of evidence supporting Lankford’s alibi.
        Because the prosecutor supported his assertions with evidence presented during the trial,
the statements, although troubling, did not constitute misconduct.2 State v. Dunlap, 155 Idaho
345, 369, 313 P.3d 1, 25 (2013) (“Unlike an opening statement, in a closing argument, the parties
are entitled to explain how, from their own perspectives, the evidence confirms or calls into
doubt the credibility of particular witnesses. However, the prosecutor may not express a personal
belief as to the credibility of witnesses, unless the comment is based solely on inferences from
evidence presented at trial.” (citations and internal quotation marks omitted).
        Finally, even if these statements were prosecutorial misconduct, they did not rise to the
level of fundamental error. “Prosecutorial misconduct during closing arguments will constitute
fundamental error only if the comments were so egregious or inflammatory that any consequent
prejudice could not have been remedied by a ruling from the trial court informing the jury that
the comments should be disregarded.” State v. Parker, 157 Idaho 132, 146, 334 P.3d 806, 820

2
  We are perplexed why the talented prosecutors of this State continue to choose to use the word “liar” and risk
appeal or reversal. There are so many other powerful verbal techniques that can be used to convey the same concept
to jurors.

                                                       27
(2014). Here, the court explicitly informed the jury that comments during closing statements
were not to be considered as evidence. Instruction twenty-seven stated: “The arguments and
statements of the attorneys are not evidence. If you remember the facts differently from the way
the attorneys have stated them, you should base your decision on what you remember.” “We
presume that the jury followed this instruction in reaching its verdict.” State v. Rawlings, 159
Idaho 498, ___, 363 P.3d 339, 347 (2015). Given the context of the prosecutor’s comments, we
do not think they were so egregious or inflammatory that they would not have been cured by the
court’s instruction.
             iii.   Whether statements in rebuttal constituted misconduct
       In his rebuttal, the prosecutor laid out a detailed timeline in which he placed the time of
the murders at approximately 8:30 p.m. Defense counsel objected to the 8:30 p.m. time because
the prosecutor had previously stated in a pretrial hearing that the murders occurred at 9:00 or
9:15 p.m. The district court overruled the objection. Lankford now contends that the prosecutor
committed misconduct by misrepresenting the time the murders occurred and that the district
court erred in overruling the objection. The State responds that they were not bound by their
earlier representation that the murders occurred at 9:00 or 9:15 p.m. and that even if it was
misconduct it was harmless.
       “Where a defendant demonstrates that prosecutorial misconduct has occurred, and such
misconduct was followed by a contemporaneous objection by defense counsel, such error shall
be reviewed for harmless error . . . .” Perry, 150 Idaho at 227, 245 P.3d at 979. An error is
harmless when it is shown beyond a reasonable doubt that the error did not contribute to the
jury’s verdict. Id. “It is improper to misrepresent or mischaracterize the evidence in closing
argument.” State v. Rothwell, 154 Idaho 125, 133, 294 P.3d 1137, 1145 (Ct. App. 2013).
“Indeed, the prosecutor has a duty to avoid misrepresentation of the facts and unnecessarily
inflammatory tactics.” State v. Moses, 156 Idaho 855, 871, 332 P.3d 767, 783 (2014).
       In Moses, the prosecutor misled the jury as to the terms of a witness’s immunity
agreement. There, the prosecutor, although aware that an immunity agreement explicitly
provided multiple penalties should the witness falsely testify, stated that the witness could not
get in trouble no matter what he said. Id. at 870–71, 332 P.3d at 782–83. We held that, because
the prosecutor had a duty to avoid misrepresentation of the facts, the unqualified misstatement of



                                                28
the terms of the immunity agreement constituted misconduct. Id. However, we found that the
misconduct was harmless. Id. at 871, 332 P.3d at 783.
       This case does not present the same situation as Moses. Here, before the trial began, the
prosecutor informed the court that the murders likely occurred around 9:00 or 9:15 p.m. on June
21, 1983, but his representation was far from a stipulation or an agreement to be bound to that
time. The prosecutor stated that the murders took place on June 21, 1983, “basically . . . around
dark, around 9:15, 9:00 in the evening. . . About 9:15 . . . at approximately 9:15 just at dark . . .”
The prosecutor’s representation that the murders occurred “basically around” “about” and
“approximately” between 9:00 and 9:15 pm did not constitute a binding admission intended to
conclusively establish that the murders occurred at those times. It was an approximation. The
prosecutor was free to argue the time of the murders based upon the evidence presented at trial.
Accordingly, the prosecutor’s statement in rebuttal was not misconduct and the district court did
not err by overruling the defense objection.
           d. Brady/Napue Violations
       Lankford contends that the prosecutors violated Brady v. Maryland, 373 U.S. 87 (1963),
by withholding material impeachment evidence regarding the deals the prosecutors made with
Bryan and Thomas for their testimony and violated Napue v. Illinois, 360 U.S. 264 (1954), by
failing to correct false testimony from Bryan and Thomas about those deals. Both of these claims
were addressed by the district court in its Order on Motion for New Trial. The district court
found that the Brady and Napue evidence brought forward by Lankford was “newly discovered”
and that under State v. Drapeau, 97 Idaho 685, 551 P.2d 972 (1976), both of these claims failed
because the evidence was “merely cumulative” and “not likely to produce an acquittal.”
       However, evidence supporting Brady and Napue claims is not governed by the same
standards as newly discovered evidence under Drapeau or its progeny. A Brady claim is quite
distinct from a request for a new trial based on newly discovered evidence. Grube v. State, 134
Idaho 24, 30–31, 995 P.2d 794, 800–01 (2000) (noting that the Drapeau standard is a different
and “higher standard” than what is required under Brady); see also State v. Branigh, 155 Idaho
404, 421–22, 313 P.3d 732, 749–50 (Ct. App. 2013). Under Drapeau, the defendant must show,
among other things, that the newly discovered evidence “will probably produce an acquittal.”
Drapeau, 97 Idaho at 691, 551 P.2d at 978. Under Brady, the defendant must demonstrate that
the government’s suppression of evidence “undermines confidence in the outcome of the trial.”


                                                 29
Kyles v. Whitley, 514 U.S. 419, 433 (1995). And under Napue, the defendant must show that the
false testimony “could have affected the judgment of the jury.” United States v. Bagley, 473 U.S.
667, 678 (1985) (quoting United States v. Agurs, 427 U.S. 97, 103 (1976)). Thus, the defendant’s
burden of proof under Brady and Napue is less than that under Drapeau. Grube, 134 Idaho at
30–31, 995 P.2d at 800–01.
       There is a lower burden on the defendant under Brady and Napue because such claims
derive from prosecutorial misconduct, whereas Drapeau claims deal with evidence that was
unknown to the defendant not due to prosecutorial misconduct. Compare Bagley, 473 U.S. at
678–81 with State v. Ellington, 157 Idaho 480, 485, 337 P.3d 639, 644 (2014). Thus, the district
court erred in its reliance on the Drapeau test when evaluating Lankford’s Brady and Napue
claims. Thus, we evaluate Lankford’s Brady and Napue claims under the correct standard.
       The State has a duty to disclose exculpatory evidence to a defendant. Brady, 373 U.S. at
87. This duty exists even in the absence of a request by the defendant, United States v. Agurs,
427 U.S. 97, 107 (1976), and extends to impeachment evidence as well as exculpatory evidence.
Bagley, 473 U.S. at 676. In order to establish a Brady violation, there must be evidence that (1) is
favorable to the accused because it is either exculpatory or impeaching; (2) was willfully or
inadvertently suppressed by the State; and (3) was prejudicial or material in that there is a
reasonable probability that its disclosure to the accused would have led to a different result. State
v. Shackelford, 150 Idaho 355, 380, 247 P.3d 582, 607 (2010) (citing Strickler v. Greene, 527
U.S. 263, 281–82 (1999); Kyles, 514 U.S. at 433). “Reasonable probability” of a different result
is shown when the suppression “undermines confidence in the outcome of the trial.” Id. (quoting
Kyles, 514 U.S. at 433).
        “ ‘[A] conviction obtained through use of false evidence, known to be such by
representatives of the State,’ violates the Fourteenth Amendment, as do convictions obtained in
proceedings where ‘the State, although not soliciting false evidence, allows it to go uncorrected
when it appears.’ ” State v. Dunlap, 155 Idaho 345, 389, 313 P.3d 1, 45 (2013) (quoting Napue,
360 U.S. at 269). Thus, to establish a Napue violation a defendant must show “(1) the testimony
was false; (2) the prosecutor should have known it was false; and (3) the testimony was
material.” State v. Wheeler, 149 Idaho 364, 368, 233 P.3d 1286, 1290 (Ct. App. 2010) (citing
Hovery v. Ayers, 458 F.3d 892, 916 (9th Cir. 2006)). Testimony is material when “there is any



                                                 30
reasonable likelihood that the false testimony could have affected the judgment of the jury.”
Bagley, 473 U.S. at 678; Hayes v. Brown, 399 F.3d 972, 985 (9th Cir. 2005).
              i.   Alleged Brady and Napue violations regarding Bryan’s testimony
       Lankford claims that the State violated Brady because it did not disclose the fact that the
prosecutor: (1) arranged for Bryan to have a cell phone while in prison to call his wife; and (2)
helped facilitate communication between Bryan and his brother, Lee John. Lankford contends
that Napue was violated because when the prosecutor elicited Bryan’s testimony explaining what
Bryan was receiving in exchange for his testimony the prosecutor failed to mention the cell
phone and facilitated communications. At a post-trial evidentiary hearing one of the prosecutors
testified that he agreed to Bryan having a cell phone while in prison so Bryan could contact his
wife and that he facilitated communication between Bryan and his brother Lee John.
       There is no doubt that the first two Brady and Napue requirements are met. The
undisclosed cell phone privileges and the facilitated communications were relevant to impeach
Bryan’s credibility and therefore were favorable to Lankford. Additionally, the prosecutor knew
about the cell phone access and the facilitated communications and he should have corrected
Bryan’s testimony to include mention of those items. All that remains, therefore, is to determine
whether Lankford suffered prejudice under Brady or whether, under Napue. the failure to correct
Bryan’s testimony created a reasonable likelihood that the jury’s judgment could have been
affected.
       Bryan was extensively examined about his different and conflicting statements. Indeed,
Bryan himself stated that he “changed [his] story . . . [m]any times,” to the extent that he could
not “remember all the made up stories.” When asked “How many versions of this story do you
think you have made up?” Bryan responded, “probably about ten. It could be a couple of more,
few less, but I would say about ten or more.” Bryan admitted that in exchange for his testimony
the prosecutor had promised to: (1) obtain a protection order so he would not have to go back to
Boise; (2) attempt to get him transferred out of Idaho to a confidential location; (3) assist him in
obtaining a name change; (4) assist in getting his parole hearing moved up by seven years; (5)
write a letter to the Board of Pardons and Parole informing them of Bryan’s cooperation; (6) give
Bryan immunity from perjury charges for his prior contradictory testimony; and (7) appear,
along with Detective Mealer, to testify at the parole hearing about Bryan’s cooperation in
Lankford’s case. In short, Bryan was thoroughly impeached at trial, and we are convinced that

                                                31
the information regarding the cell phone access and the facilitated communications would not
have affected the judgment of the jury nor does it undermine our confidence in the outcome of
the trial. See Heishman v. Ayers, 621 F.3d 1030, 1035 (9th Cir. 2010) (holding that a witness was
so “thoroughly impeached” that there was no reasonable likelihood that the Brady and Napue
violations had any effect on the jury or the outcome of the trial).
               ii.    Alleged Brady and Napue violations regarding Thomas’s testimony
         Lankford argues that the State committed two Brady violations in relationship to the
testimony of Lane Thomas. They are characterized by Lankford as (1) the failure to disclose that
that the prosecutor had told Thomas about a month before the trial that he would try to get him
out of prison and placed on probation; and (2) the failure to disclose that $1,500 was given to
Thomas after the trial. Lankford also alleges that Napue was violated because the prosecutor
failed to correct Thomas’s testimony when Thomas stated that he was only testifying for a letter
of cooperation and for “just being honest.”
         Initially we note that after carefully examining the record we find no evidence to support
Lankford’s assertion that the post-trial $1,500 payment made to Thomas by Idaho County was
part of any pretrial agreement made between the prosecutors and Thomas in exchange for his
testimony.3 Therefore, our analysis focuses solely on Lankford’s assertion that the prosecutors
failed to disclose their promise to help Thomas get out of prison and placed on probation.
         During the prosecutor’s direct examination of Thomas, the following exchange took
place:



3
  An evidentiary hearing was held regarding what promises Thomas received in exchange for his testimony and
when he received them. Testimony from the hearing showed that Idaho County paid Thomas $1,500 on March 3,
2008, when he was released from prison and placed on probation. The money came from a check written to a
detective involved in the case, who cashed the check and provided the proceeds to Thomas behind a carwash. One of
the prosecutors testified that the payment to Thomas did not come up until Thomas’s rider review hearing following
Lankford’s trial, that the payment was not part of any deal with Thomas, and was made only for Thomas’s travel
expenses to leave Idaho. The other prosecutor testified that he was unaware of the payment until late 2010 or early
2011. The district court found that all discussion about the decision to pay Thomas $1,500 occurred post-trial.
Lankford does not point to any evidence to suggest that the agreement occurred beforehand but asserts that “it
requires a healthy degree of faith and willful ignorance to believe the prosecutor’s claim that [] the $1,500 [was] not
part of [the] deal with [Thomas] in exchange for his testimony . . . .” A review of the record did not uncover any
evidence that pointed to the discussions about the $1,500 occurring at any time pretrial. Indeed, Thomas’s own
attorney indicated that he thought it came up at Thomas’s review hearing: “I believe – I know – well, I believe that I
discussed funds for Lane [Thomas] to be able to move out of state with, I believe it was [one of Lankford’s
prosecutors], the day – the day of the hearing in [Thomas]’s case, or the day before.” Although, as Lankford
suggests, the payment of the $1,500 is certainly suspicious, this Court is unable to conclude that the district court’s
factual finding was erroneous.

                                                         32
               Q: The Prosecutor’s Office was going to write a letter of
               cooperation for your testimony today?
               A: Yes.
               Q: And that they would send that to the North Idaho Correctional
               Institution at Cottonwood?
               A: Yes.
               Q: And that [they] would say that you cooperated with the
               investigation of the Mark Lankford case and testified truthfully?
               A: Yes.
The prosecutor then asked: “Any other reason other than the letter that the Prosecutor’s office
will write that you’re testifying today?” To which Thomas responded: “There’s no reason but
just being honest.” This was the entirety of the evidence that the prosecutor offered at trial
regarding the consideration extended to Thomas in exchange for his testimony. Defense
counsel’s cross-examination elicited only slightly more information, including the fact that
Thomas was also given immunity from perjury charges and that Thomas hoped to be placed on
probation.
       At a post-trial evidentiary hearing, one of the prosecutors testified that he told Thomas
before the trial that he would try to help Thomas “get out of the prison system” and “try to get
him put on probation.” In addition, the prosecutor testified that he told Thomas he “would talk
to . . . the Latah County Prosecutor, to try to get him on probation.” The prosecutors admitted
that this information was not disclosed to the defense. Affirmative personal intervention with the
Latah County Prosecutor to assist Thomas in getting out of prison and placed on probation is
materially different than offering to write a letter to correctional authorities. Thomas’s testimony
to the jury that he was only getting a letter of cooperation was false and misleading.
       This evidence satisfies the first Brady prong because it is significant impeachment
evidence that suggests that Thomas had significant incentive to testify in a fashion favorable to
the prosecution. It satisfies the second Brady prong because it was not disclosed to the defense.
See Benn v. Lambert, 283 F.3d 1040, 1053 (9th Cir.2002) (“[T]he terms ‘suppression,’
‘withholding,’ and ‘failure to disclose’ have the same meaning for Brady purposes.”). Because
the testimony was false and, as evidenced by the prosecutors’ testimony at the evidentiary
hearing, the prosecutors should have recognized that it was false, the first two Napue elements
are satisfied as well. Thus, the only remaining question is that of materiality.
       As the Supreme Court of the United States has stated, “the [fundamental] question [of
materiality] is not whether the defendant would more likely than not have received a different

                                                 33
verdict with the evidence, but whether in its absence he received a fair trial, understood as a trial
resulting in a verdict worthy of confidence.” Kyles v. Whitley, 514 U.S. 419, 434 (1995). The
analysis of materiality is different for Brady and Napue claims. Under a Brady claim, evidence is
material “if there is a reasonable probability that, had the evidence been disclosed to the defense,
the result of the proceeding would have been different” United States v. Bagley, 473 U.S. 667,
682 (1985) (emphasis added); see also Kyles, 514 U.S. at 433. “A ‘reasonable probability’ of a
different result is accordingly shown when the government’s evidentiary suppression
‘undermines confidence in the outcome of the trial.’ ” Kyles, 514 U.S. at 434 (quoting Bagley,
473 U.S. at 678). For a Napue claim, evidence is material when “there is any reasonable
likelihood that the false testimony could have affected the judgment of the jury.” Bagley, 473
U.S. at 678 (emphasis added); Hayes v. Brown, 399 F.3d 972, 985 (9th Cir. 2005).
        The State argues that the Napue and Brady violations were immaterial because Thomas
had been impeached, the jury was aware that the prosecutors had agreed to write a letter of
cooperation, and that Thomas had admitted on cross-examination that he wanted to be released
on probation. The State argues that “there was no other reason to write a letter than to try and
help Thomas secure probation and the details about contacting the prosecutor [ ] would not have
helped Lankford and or changed the jury’s understanding regarding the letter of cooperation.”
        The State, underestimates the value of a prosecutor’s correction of Thomas’s testimony,
or the disclosure of the true extent of the prosecutors’ efforts in securing Thomas’s release from
prison, could have had. There is a dramatic difference between writing a letter stating that
Thomas had cooperated and personally contacting the Latah County Prosecutor to lobby for
Thomas’s early release. In fact, the prosecutors did much more than simply write a letter to
correctional authorities. One of the prosecutors testified that they met with the Latah County
Prosecutor before Lankford’s trial to request that the prosecutor be “liberal with regard to the
time [Thomas] had to serve.” The other prosecutor testified at the post-trial evidentiary hearing:
“At some point after the trial, I contacted [the Latah County Prosecutor] . . . . And I
recommended to [him] that . . . if there was anything that [he] could do to keep Lane [Thomas]
out of prison right now and have him on probation -- a felony probation, you know, I would
appreciate that.”4 Although Thomas was cross-examined about how he hoped to benefit from his


4
 The jury returned its verdict on February 13, 2008. Shortly thereafter, Lankford’s prosecutors contacted the Latah
County Prosecutor about getting Thomas out on probation. The Latah County Prosecutor testified that he met with

                                                        34
cooperation, evidence of an explicit prosecutorial promise to help Thomas get out of prison and
placed on probation likely would have carried far greater weight than any benefit the jury might
have perceived that he would receive from a simple letter. Such evidence would have
demonstrated motive to provide testimony aiding the prosecution well beyond that of Thomas’s
claimed motive of “just being honest.”
        Although some of the facts presented in Thomas’s testimony were corroborated by other
witnesses and by physical evidence, those facts pale in significance when compared to Thomas’s
testimony that Lankford intended to rob the Bravences before they were killed. The district court
properly instructed the jury that to find Lankford guilty of felony murder the jury had to find that
Lankford “intended to commit the act of robbery against the persons of Robert and/or Cheryl
Bravence . . . prior to the commission of the homicide(s).” Bryan and Thomas were the only
witnesses who testified that Lankford had the required intent to rob the Bravences before they
were killed.
        Thomas’s credibility as a witness was essential to Lankford’s conviction. Lankford’s
prior conviction was overturned by the Ninth Circuit because the jury did not receive an
instruction that they could not convict solely on the basis of Bryan’s testimony. Lankford v.
Arave, 468 F.3d 578, 586–91 (9th Cir. 2006). Without Thomas’s testimony corroborating
Bryan’s testimony, the State had little to no hope of securing Lankford’s conviction. I.C. § 19-
2117; State v. Stone, 147 Idaho 890, 891, 216 P.3d 648, 649 (Ct. App. 2009) (“[the]
corroboration requirement is intended to protect against the danger that an accomplice may
wholly fabricate testimony, incriminating an innocent defendant in order to win more favorable
treatment for the accomplice.”). The critical importance of Thomas’s testimony was underscored
by the district court when it ruled on Lankford’s motion for acquittal: “If it were just Bryan
Lankford this would be a lot tougher decision. But with the testimony of Lane Thomas I find it
much easier to deny the motion.” Thomas’s account of events, which he claimed to have learned
from Lankford, corroborated Bryan’s version of events.
        As this case hinged on Thomas’s credibility, we conclude that there is a “reasonable
likelihood” that Thomas’s false testimony about his motive for testifying “could have affected


Thomas’s lawyer and the judge on Thomas’s case in chambers and it was decided that Thomas would be released
from his rider program early. Thomas’s rider review hearing was held on February 28, 2008, a full three months
before it would have otherwise occurred. Thomas was released from prison on probation on March 3, 2008, less than
one month after the jury returned its guilty verdict in Lankford’s case.

                                                       35
the judgment of the jury.” The prosecutor’s failure to disclose the full details of the agreement
“undermines our confidence in the outcome of the trial,” such that we cannot be sure the
defendant “received a fair trial, understood as a trial resulting in a verdict worthy of confidence.”
Kyles, 514 U.S. at 434. Therefore, we hold that Lankford’s right to a fair trial was violated and
that he is entitled to a new trial.
         Because we find that Lankford is entitled to a new trial we do not address the issues of
cumulative error or Lankford’s Rule 35 motion.
                                       III. CONCLUSION
         For the forgoing reasons, we vacate the judgment of conviction and remand for a new
trial.

         Justices EISMANN, W. JONES and Justice Pro Tem KIDWELL, CONCUR.

BURDICK, Justice, dissenting.

         I dissent because I am unable to agree with the Majority’s conclusion that the prosecutors
violated Brady and Napue by not disclosing every minute detail about their promises to help
Thomas get out of prison and placed on probation. The Majority concludes that the prosecutors
failed to disclose the full details about their agreement with Thomas in exchange for his
testimony and this failure “undermines our confidence in the outcome of the trial.” However, I
believe the details of the agreement were adequately disclosed, and that any additional details
about what was agreed to by the prosecutors and Thomas was merely cumulative impeachment
evidence that would not have affected the judgment of the jury.
         At a post-trial evidentiary hearing one of the prosecutor’s was questioned about his pre-
trial conversations regarding what Thomas would receive in exchange for testifying in
Lankford’s case:
                Q: [W]hat was your understanding of what Lane Thomas would
                get in exchange --
                A: Well, first of all, Lane never asked me for anything.
                Q: Did -- let me follow up on that. Did you ever negotiate directly
                with Lane?
                A: I -- believe -- you know, again, let me say, he never asked for
                anything. I think at one point when I was talking to him -- and I
                don’t know -- I don’t know for sure when that was. It would have
                been before trail.


                                                 36
                        And I -- I told him -- and, again, he didn’t ask for this. But I
               said, if you’re going to put your life on the line and testify against
               Mark, I would be willing to talk to the Latah County Prosecutor.
               Because at that time, I believe -- when I talked to him at that point,
               he was doing a rider at Cottonwood, and I was fearful for his
               safety.
                        And what I told him in that conversation was, you know, I
               will try and -- try and get you out of the prison system. He was on
               a -- not -- you know, he wasn’t in Boise doing hard time; he was
               doing a rider. And, basically, I told him I would help him, if I
               could. And I -- I couldn’t promise him any results, but I said I
               would try to get him put on probation.
It is clear from the prosecutor’s testimony that although Thomas did not ask for anything, in
essence, the prosecutor offered to help Thomas get out prison and placed on probation. This
underlying assertion, that the prosecutor would attempt to help Thomas get out on probation, is
essentially what was disclosed at trial.

       On direct examination of Thomas the following exchange took place between the
prosecutor and Thomas:
               Q: The Prosecutor’s Office was going to write a letter of
               cooperation for your testimony today?
               A: Yes.
               Q: And that they would send that to the North Idaho Correctional
               Institution in Cottonwood?
               A: Yes.
               Q: And that that would say that you cooperated with the
               investigation of the Mark Lankford case and testified truthfully?
               A: Yes.
Then on cross-examination defense counsel asked about Thomas’s current sentence and what
Thomas hoped would happen after testifying in the Lankford case:
               Q: And you want to better yourself on this rider or retained
               jurisdiction program, correct, so you can be placed on probation
               when you come back for a rider review hearing, correct?
               A: Yes, sir.
               Q: And it’s your hope to be placed on probation at the end of this
               right?
               A: Yes, sir.
       From these two exchanges it is clear that the prosecution agreed to support Thomas by
writing a letter and that Thomas believed his cooperation in Lankford’s case would help him
secure a release from prison and placement on probation. Accordingly, the jury was perfectly


                                                  37
aware that the prosecutors were going to be involved in securing probation for Thomas. The
Majority makes much of the fact that during the trial Thomas only testified to a letter being
written on Thomas’s behalf and not to the prosecutor’s pre-trial statements that the prosecutor
would try to help Thomas get out on probation by personally talking to the Latah County
prosecutor. Evidence of the latter, the Majority concludes, would so further impeach Thomas to
the jury that the Majority’s confidence in the verdict is undermined. However, Thomas was
already impeached by evidence of the letter of cooperation, which the jury had been informed
was intended to help Thomas get placed on probation, and thus, the principal component of the
agreement between Thomas and the prosecutors was readily evident to the jury: By testifying in
Lankford’s case, Thomas hoped to get out of prison and placed on probation, and the prosecutors
had agreed to assist Thomas in his desire to do so. Any additional evidence of the prosecutors’
agreement to help Thomas get out on probation was merely cumulative to the jury’s awareness
that the prosecutors had agreed to support Thomas in his desire to be placed on probation. In my
view, such cumulative impeachment evidence, without more, is insufficient to undermine
confidence in the verdict to the extent that a new trial is warranted. See, e.g., State v. Martinez,
125 Idaho 445, 452, 872 P.2d 708, 715 (1994) (“Evidence which is merely cumulative or
impeaching is not a sufficient basis for the grant of a new trial.”); U.S. v. Marashi, 913 F.2d 724,
732 (1990) (“[C]umulative impeachment evidence [is] not Brady material.”). Therefore, because
the Majority’s sole reason for granting a new trial was based on what I view to be merely
cumulative impeachment evidence I would affirm the district court.




                                                38